U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave., 10th Floor Milwaukee, WI 53202 October 16, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington D.C.20549 Re: Intrepid Capital Management Funds Trust (the “Trust”) File Nos.: 333-118634 and 811-21625 Dear Sir or Madam: We are attaching for filing, on behalf of the Trust, Post-Effective Amendment No. 25 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 27 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended). The Amendment is being filed pursuant to Rule 485(a)(2) under the 1933 Act for the purpose of registering one new series of the Trust – Intrepid International Fund (the “Fund”). The Fund will issue two classes of shares: Investor Class and Institutional Class. Pursuant to Rule 485(a)(2), the Trust anticipates that this filing would be effective on December 30, 2014.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to incorporate any comments made by the Staff on this Amendment, update any missing information and/or file updated exhibits to the Registration Statement. Please direct any inquiries regarding this filing to me at (414) 765-5366. Very truly yours, /s/ Edward Paz Edward Paz For U.S. Bancorp Fund Services, LLC cc: Donald White, Intrepid Capital Management Funds Trust Peter Fetzer, Foley & Lardner LLP
